                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


JAMARR R. STONE, SR.,

               Plaintiff,

                                                        Civil Action 2:19-cv-00401
                                                        Judge James L. Graham
       v.                                               Chief Magistrate Judge Elizabeth P. Deavers


BRANDON COLLIER, et al.,

               Defendants.


                            REPORT AND RECOMMENDATION

       Plaintiff, Jamarr R. Stone, Sr., a state inmate who is proceeding without the assistance of

counsel, brings this action under 42 U.S.C. § 1983, asserting cruel and unusual punishment and

due process violations. (ECF No. 1, at p. 12.)1 He also asserts claims for defamation, slander

and libel. (Id.) Plaintiff seeks declaratory, injunctive, and monetary relief. On October 4, 2018,

Plaintiff filed a Complaint and Motion for Leave to Proceed in forma pauperis in the United

States District Court for the Northern District of Ohio. (ECF Nos. 1-2.) On February 6, 2019,

the Northern District of Ohio transferred the case to the United States District Court for the

Southern District of Ohio which is the proper venue for this action. 28 U.S.C. § 1391(b). On

February 8, 2019, this Court granted Plaintiff’s Motion for Leave to Proceed in forma pauperis.

(ECF No. 5.) This matter is before the Court for the initial screen of Plaintiff’s Complaint under

28 U.S.C. §§ 1915(e)(2) to identify cognizable claims and to recommend dismissal of Plaintiff’s



1
 Plaintiff mentions causes of action for defamation, slander and libel on the Civil Cover Sheet,
but his Complaint makes no mention of these claims. (ECF No. 1.)
Complaint, or any portion of it, which is frivolous, malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. 28 U.S.C. § 1915(e)(2).

                                                 I.

       Plaintiff alleges that employees of Chillicothe Correctional Institution (“CCI”) and Ohio

Department of Rehabilitation and Corrections (“ODRC”) have improperly blamed him for a

contraband situation, in violation of his civil rights. (ECF No. 1, at p. 3-11.) Specifically,

Plaintiff alleges that Inmate Shaffer and Inmate Taylor were involved in bringing contraband

into CCI. (Id., at p. 3-4.) However, Plaintiff alleges that Investigator Brandon Collier, a CCI

employee and named Defendant, put Plaintiff and Inmate Staples in segregation for Inmates

Shaffer and Taylor’s actions. (Id., at p. 4-5.) Plaintiff further alleges that Defendant Collier

wrote a conduct report against him regarding the contraband incident and blamed visitors of

Plaintiff and Inmate Staples for taking part in the contraband incident. (Id.) Plaintiff alleges that

Defendant Collier’s motivation for the alleged retaliation against Plaintiff involved an appeal

Plaintiff filed two weeks earlier against Unit Manager Chief, and named Defendant, Steven

Jenkins. (Id., at p. 5.) In the appeal, Plaintiff alleges he cited unfair and unethical practices by

staff in Security Review Hearings. (Id.)

       Plaintiff alleges that Warden Designee of CCI, and named Defendant, Amy Hamilton,

engaged in punishing Plaintiff for speaking out against Defendant Collier and Defendant Jenkins.

(Id., at p. 6.) Plaintiff alleges that Defendant Hamilton refused to check the evidence against

Plaintiff and Inmate Staples, and that she removed the visitors who were accused of participating

in the contraband incident from Plaintiff and Inmate Staples’ visitation list. (Id.) Additionally,

Plaintiff alleges that Defendant Hamilton denied his and Inmate Staples’ appeals “with extreme



                                                  2
prejudice.” (Id.) Specifically, Plaintiff alleges that Defendant Hamilton “openly vowed to never

go against her coworkers for inmates.” (Id.)

        Plaintiff alleges that CCI Institutional Inspector, and named Defendant, Corby Free failed

to assist in the investigation against Plaintiff and Inmate Staples, “and thus made the battle of

pursuing justice more tumultuous.” (Id.) Plaintiff alleges the same regarding Warden, and

named Defendant, Tim Shoop. (Id.) Regarding Defendant Free, Plaintiff also alleges that

Defendant Free denied inmates the right to file a DRC 4151 informal complaint while they were

in segregation. (Id.) Plaintiff also alleges difficulties with the electronic filing system because

“it allows Correctional Officer’s the discretionary power to permit or prohibit access to the

computers as they see fit[,]” but it is not clear if Plaintiff is attributing this allegation to

Defendant Free, or the Defendants at large. (Id.)

        Plaintiff alleges that Lieutenant, and named Defendant, Dominic Pettiford, and Unit

Manager, and named Defendant, Deanna Pittit “committed several errors throughout the Rules

Infraction Board process of [Plaintiff] and [Inmate Staples’] case.” (Id., at p. 7.) Plaintiff further

alleges that these “errors” infringed upon his constitutional rights and prohibited him from

proving his innocence. (Id.) Additionally, Plaintiff alleges that Defendant Pettiford and

Defendant Pittit failed to be impartial during the hearing process. (Id.) Regarding Defendant

Pettiford specifically, Plaintiff alleges that he lied on record about surveillance footage as

evidence against Plaintiff and Inmate Staples. (Id.) Furthermore, Plaintiff alleges that Defendant

Pettiford aided Defendant Collier “by allowing [Collier] to avoid questions pertaining to the

evidence held against [Plaintiff] and [Inmate] Staples during their Rules Infraction Board

Hearings.” (Id.) Finally, Plaintiff alleges that Defendant Pettiford and Defendant Pittit “allowed

Investigator Collier to elude questioning[.]” (Id.)



                                                     3
         Plaintiff alleges that CCI Corrections Office, and named Defendant, Jonathan Schob

tormented him while he was housed inside CCI’s Segregation Unit, in violation of his

constitutional rights. (Id., at p. 8.) Plaintiff specifically alleges that Defendant Schob restricted

him from filing informal complaints on the inmate kiosk and used a radio to “blast” hard rock

while he flicked the cell lights on and off to “torture” the inmates in their cells. (Id.) Plaintiff

further alleges that Defendant Schob “did irreparable damage to [Plaintiff’s] psyche” because

Plaintiff “is now extremely sensitive to loud voices and music and has a terrible time adjusting to

crowds.” (Id.)

         Plaintiff alleges that Chief Inspector, named Defendant Roger Wilson, has failed to rule

on any of Plaintiff’s Informal Complaints/Grievances. (Id., at p. 8-9.) Plaintiff alleges that this

is in violation of ODRC policy, where “the Chief Inspector has 30 days to respond to a claim

unless an extension of time is requested.” (Id.) Plaintiff further alleges that at the time of his

filing, no extension had been requested. (Id.) Plaintiff alleges that ODRC Director, and named

Defendant, Gary Mohr2 received letters from Plaintiff and others “regarding the malicious and



2
    On August 28, 2018, Governor John R. Kasich named Stuart Hudson to serve as the interim
    director of the Ohio Department of Rehabilitation and Correction, effective August 31, 2018,
    replacing Gary Mohr who had previously served as the Director of the Ohio Department of
    Rehabilitation and Correction. (Press Release from Governor John R. Kasich, Stuart Hudson
    Named Interim Director of The Department of Rehabilitation and Correction (Aug. 28, 2018).)
    Federal Rule of Civil Procedure 25(d) provides as follows:

           An action does not abate when a public officer who is a party in an official
           capacity dies, resigns, or otherwise ceases to hold office while the action is
           pending. The officer’s successor is automatically substituted as a party. Later
           proceedings should be in the substituted party’s name, but any misnomer not
           affecting the parties’ substantial rights must be disregarded. The court may order
           substitution at any time, but the absence of such an order does not affect the
           substitution.

Fed. R. Civ. P. 25(d). Accordingly, the proper defendant in place of Gary Mohr would be Stuart
Hudson, as Mr. Hudson is the current interim director of the Ohio Department of Rehabilitation
                                                   4
unconstitutional practices of employees of ODRC yet never moved to rectify the matters.” (Id.,

at p. 9.)

                                                 II.

        Congress enacted 28 U.S.C. § 1915, the federal in forma pauperis statute, seeking to

“lower judicial access barriers to the indigent.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).

In doing so, however, “Congress recognized that ‘a litigant whose filing fees and court costs are

assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from

filing frivolous, malicious, or repetitive lawsuits.’” Id. at 31 (quoting Neitzke v. Williams, 490

U.S. 319, 324 (1989)). To address this concern, Congress included subsection (e)1 as part of the

statute, which provides in pertinent part:

        (2) Notwithstanding any filing fee, or any portion thereof, that may have been

        paid, the court shall dismiss the case at any time if the court determines that--

                                             *    *       *

               (B) the action or appeal--

                       (i) is frivolous or malicious;

                       (ii) fails to state a claim on which relief may be granted; or . . . .

28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Denton, 504 U.S. at 31. Thus, § 1915(e) requires sua sponte

dismissal of an action upon the Court’s determination that the action is frivolous or malicious, or

upon determination that the action fails to state a claim upon which relief may be granted.

        To properly state a claim upon which relief may be granted, a plaintiff must satisfy the

basic federal pleading requirements set forth in Federal Rule of Civil Procedure 8(a). See also




and Correction. Nonetheless, this Order will refer to the Defendant in this position as
“Defendant Mohr,” for clarity.
                                                   5
Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (applying Federal Rule of Civil Procedure

12(b)(6) standards to review under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii)). Under Rule

8(a)(2), a complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, Rule 8(a) “imposes legal and factual

demands on the authors of complaints.” 16630 Southfield Ltd., P’Ship v. Flagstar Bank, F.S.B.,

727 F.3d 502, 503 (6th Cir. 2013).

        Although this pleading standard does not require “‘detailed factual allegations,’ . . . [a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A complaint will not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

Instead, to survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state a claim to relief that is plausible on

its face.’” Id. (quoting Twombly, 550 U.S. at 570).

        Facial plausibility is established “when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. “The plausibility of an inference depends on a host of considerations, including common

sense and the strength of competing explanations for the defendant’s conduct.” Flagstar Bank,

727 F.3d at 504 (citations omitted). Further, the Court holds pro se ain complaints “‘to less

stringent standards than formal pleadings drafted by lawyers.’” Garrett v. Belmont Cnty.

Sheriff’s Dep’t., No. 08-3978, 2010 WL 1252923, at *2 (6th Cir. April 1, 2010) (quoting Haines

v. Kerner, 404 U.S. 519, 520 (1972)). This lenient treatment, however, has limits; “‘courts




                                                   6
should not have to guess at the nature of the claim asserted.’” Frengler v. Gen. Motors, 482 F.

App’x 975, 976–77 (6th Cir. 2012) (quoting Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989)).

                                                   III.

          A. Official Capacity Claims

          Plaintiff brings his claims under 42 U.S.C. § 1983 (ECF No. 1, at p. 12), which provides

as follows:

          Every person who, under color of any statute, ordinance, regulation, custom, or
          usage, of any State or Territory or the District of Columbia, subjects, or causes to
          be subjected, any citizen of the United States or other person within the jurisdiction
          thereof to the deprivation of any rights, privileges, or immunities secured by the
          Constitution and laws, shall be liable to the party injured in an action at law, suit in
          equity, or other proper proceedings for redress.

Section 1983 does not permit Plaintiff to bring his claims against Defendants in their official

capacity. Section 1983 imposes liability only upon a “person” who, under color of law, subjects

another person to a deprivation of federal rights. Id. State officials acting in their official

capacity are not “persons” under § 1983. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71

(1989).

          Here, Plaintiff does not identify whether he is suing Defendants in their official or

personal capacity. (See generally Complaint, ECF No. 1.) Construing his pleading liberally,

Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court assumes he sues Defendants in both their

personal and official capacities. However, to the extent that Plaintiff brings claims under 42

U.S.C. § 1983 against Defendants in their official capacity, these claims are not cognizable. See

Gean v. Hattaway, 330 F.3d 758, 766 (6th Cir. 2003) (holding that § 1983 claims against agents

of the state in their official capacity are not cognizable). Thus, to the extent he intends to assert

them, Plaintiff’s claims against Defendants in their official capacity fail as a matter of law.



                                                     7
       B. Defendant Jenkins

       In order to proceed under Section 1983, a plaintiff must prove both that (1) the

perpetrator acted under color of state law; and (2) the conduct deprived the complainant of rights,

privileges, or immunities secured by the Constitution or laws of the United States. Parratt v.

Taylor, 451 U.S. 527, 535 (1981); Brandon v. Allen, 719 F.2d 151, 153 (6th Cir.1983), rev’d and

remanded sub nom, Brandon v. Holt, 469 U.S. 464 (1985).

       Here, the entirety of Plaintiff’s claims against Defendant Steven Jenkins is as follows:

       Investigator Collier’s sole reason for writing the conduct report against [Plaintiff]
       was retaliation for [Plaintiff] filing an appeal against Unit Manager Steven Jenkins
       two weeks prior. [Plaintiff] cited “unfair and unethical practices” taken by staff at
       Security Review Hearings and just fourteen days later was picked up on charges of
       attempting to convey.

       (ECF No. 1, at p. 5.) Nowhere in these allegations does Plaintiff identify what

constitutional right(s) was/were allegedly infringed. Indeed, Plaintiff does not even identify any

specific actions by Defendant Jenkins. Rather, Defendant Jenkins is briefly mentioned in an

explanation of an alleged motive for Defendant Collier’s alleged actions. Plaintiff’s vague and

conclusory allegations are insufficient to state a claim. Iqbal, 556 U.S. at 678; Twombly, 550

U.S. at 565–66.

       C. Defendant Shoop

       Plaintiff’s claims against Defendant Tim Shoop are as follows: “CCI Institutional

Inspector Corby Free and Warden Shoop failed to assist with the investigation against [Plaintiff]

and [Inmate] Staples and thus made the battle of pursuing justice more tumultuous.” (ECF No.

1, at p. 6.) Plaintiff then goes on to detail the alleged actions of Defendant Free, but not anything

else regarding Defendant Shoop. (Id.) Thus, Plaintiff has failed to provide any factual

allegations to support his claim(s) against Defendant Shoop. His vague and conclusory


                                                 8
allegations are insufficient to state a claim. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 565–

66.

       D. Defendant Mohr

       Plaintiff’s claims against Defendant Gary Mohr are as follows:

       Both Chief Inspector Roger Wilson and Director Gary Mohr played an equally
       sinister role in the case of [Plaintiff] and [Inmate] Staples. . . . Director Mohr
       received letters from [Plaintiff], Lashelle McWhorter and Inmate’s [sic] Staples
       regarding the malicious and unconstitutional practices of employees of ODRC yet
       never moved to rectify the matters.

(ECF No. 1, at p. 8-9.) Plaintiff does not provide factual allegations to support his conclusory

allegation that Defendant Mohr “never moved to rectify the matters.” This allegation is vague

and conclusory. See Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 565–66. They do not provide

“a short and plain statement of the grounds for the court’s jurisdiction.” Fed. R. Civ. P. 8(a)(1).

Indeed, Plaintiff fails to point the Court to any law, case citation, prison policy, or other

document to support the claim that Defendant Mohr had to take any action in this situation.

Thus, even construing the allegations liberally, Plaintiff’s claims against Defendant Mohr

amount to mere conclusory assertions. Iqbal, 556 U.S. at 678.

       Again, to plead a cause of action under § 1983, a plaintiff must plead both a deprivation

of a right secured by the Constitution or laws of the United States and that the deprivation was

caused by a person acting under color of state law. Hunt v. Sycamore Cmty. Sch. Dist. Bd. of

Educ., 542 F.3d 529, 534 (6th Cir. 2008) (citing McQueen v. Beecher Cmty. Sch., 433 F.3d 460,

463 (6th Cir. 2006)). To sufficiently plead the second element, a plaintiff must allege “personal

involvement.” Grinter v. Knight, 532 F.3d 567, 575 (6th Cir. 2008) (citation omitted). This is

because “§ 1983 liability cannot be imposed under a theory of respondeat superior.” Id.

(citation omitted). Thus, to hold a supervisor liable under § 1983, a plaintiff “must show that the



                                                   9
official at least implicitly authorized, approved, or knowingly acquiesced in the unconstitutional

conduct . . . .” Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). Here, Plaintiff’s Complaint

provides insufficient factual content or context from which the Court could reasonably infer that

Defendant Mohr was personally involved in any violation of Plaintiff’s rights. Indeed, Plaintiff

does not allege that Defendant Mohr personally participated in any unconstitutional conduct, nor

does Plaintiff allege that Defendant Mohr specifically authorized or approved any

unconstitutional conduct. Because respondeat superior is not available in actions under § 1983,

Plaintiff’s claims against Defendant Mohr fail as a matter of law.

                                                  IV.

       For the reasons explained above, it is RECOMMENDED that Plaintiff’s claims against

all Defendants in their official capacity and Plaintiff’s claims against Defendant Shoop,

Defendant Jenkins, and Defendant Mohr be DISMISSED for failure to state a claim. It is

FURTHER RECOMMENDED that the remainder of Plaintiff’s claims be permitted to

proceed. While these claims may proceed at this juncture, the Undersigned expresses no opinion

as to whether Plaintiff may ultimately prevail on the merits of these claims.

       It is FURTHER RECOMMENDED that the Court certify pursuant to 28 U.S.C. §

1915(a)(3) that for the foregoing reasons an appeal of any Order adopting this Report and

Recommendation would not be taken in good faith and therefore deny Plaintiff leave to appeal in

forma pauperis. See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

                              PROCEDURE ON OBJECTIONS

        If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in



                                                10
question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review of by the District Judge

and waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l

Latex Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the

magistrate judge’s recommendations constituted a waiver of [th defendant’s] ability to appeal the

district court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding

that defendant waived appeal of district court’s denial of pretrial motion by failing to timely

object to magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .” (citation

omitted)).


Date: February 12, 2019                                     /s/ Elizabeth A. Preston Deavers .
                                                        ELIZABETH A. PRESTON DEAVERS
                                                        CHIEF UNITED STATES MAGISTRATE JUDGE




                                                  11
